[Cite as State v. Isenogle, 2022-Ohio-1257.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :    JUDGES:
                                                   :
                                                   :    Hon. William B. Hoffman, P.J.
           Plaintiff-Appellee                      :    Hon. Patricia A. Delaney, J.
                                                   :    Hon. Craig R. Baldwin, J.
    -vs-                                           :
                                                   :    Case No. 2021CA00079
                                                   :
    MATTHEW RYAN ISENOGLE                          :
                                                   :
                                                   :
           Defendant-Appellant                     :    OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court of
                                                       Common Pleas, Case No.
                                                       2021CR0728A



  JUDGMENT:                                            AFFIRMED; CASE REMANDED




  DATE OF JUDGMENT ENTRY:                              April 14, 2022




  APPEARANCES:

    For Plaintiff-Appellee:                             For Defendant-Appellant:

    KYLE L. STONE                                       KATHLEEN O. TATARSKY
    STARK COUNTY PROSECUTOR                             236 Third St. SW
                                                        Suite 100 Carnegie Building
    LISA A. NEMES                                       Canton, OH 44702
    110 Central Plaza South, Suite 510
    Canton, OH 44702-1413
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 Delaney, J.

          {¶1} Defendant-Appellant Matthew Ryan Isenogle appeals the June 18, 2021

 sentencing judgment entry of the Stark County Court of Common Pleas. Plaintiff-Appellee

 is the State of Ohio.

                                FACTS AND PROCEDURAL HISTORY

                                               Indictment

          {¶2} On April 8, 2021, the Stark County Grand Jury returned a secret indictment

 against Defendant-Appellant Matthew Ryan Isenogle for four counts of criminal activity:

                                               COUNT ONE

          The grand jurors of Stark County, Ohio, by virtue of their aforesaid authority

          and oaths, do find and present that: MATTHEW RYAN ISENOGLE on or

          about November 26, 2020 in the County of Stark, Ohio aforesaid, did

          knowingly manufacture or otherwise engage in any part of the production of

          a controlled substance, and the drug involved in the violation of division (A)

          of this section was any compound, mixture, preparation, or substance

          included in Schedule I or II, with the exception of methamphetamine or

          marihuana, to wit: methamphetamine a Schedule II drug and/or did aid or

          abet each other in so doing, in violation of Section 2925.04(A)(C)(2) of the

          Revised Code, a Felony of the Second Degree, against the peace and

          dignity of the State of Ohio.

                                               COUNT TWO

          * * * MATTHEW RYAN ISENOGLE on or about November 26, 2020 in the

          County of Stark, Ohio aforesaid, did knowingly assemble or possess one or
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          more chemicals that may be used to manufacture a controlled substance in

          Schedule I or II with the intent to manufacture a controlled substance in

          Schedule I or II, to wit: methamphetamine, as Schedule II drug and the

          chemical or chemicals assembled or possessed in violation of division (A)

          of this section may be used to manufacture methamphetamine, in violation

          of Section 2925.041(A)(C) of the Revised Code, a Felony of the Third

          Degree, against the peace and dignity of the State of Ohio.

                                               COUNT THREE

          * * * MATTHEW RYAN ISENOGLE on or about November 26, 2020 in the

          County of Stark, Ohio aforesaid, did knowingly obtain, possess, or use a

          controlled substance or a controlled substance analog and the drug

          involved in the violation is a compound, mixture, preparation, or substance

          included in Schedule I or II, to wit: methamphetamine, a Schedule II drug

          and the amount of the drug involved equals or exceeds the bulk amount but

          is less than five times the bulk amount [sic] abet each other in so doing, in

          violation of Section 2925.11(A)(C)(1)(b) of the Revised Code, a Felony of

          the Third Degree, against the peace and dignity of the State of Ohio.

                                               COUNT FOUR

          * * * MATTHEW RYAN ISENOGLE on or about November 26, 2020 in the

          County of Stark, Ohio aforesaid, did knowingly obtain, possess, or use a

          controlled substance or a controlled substance analog and and [sic] the

          drug involved in the violation was a fentanyl-related compound * * *, in
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          violation of Section 2925.11(A)(C)(11)(a) of the Revised Code, a Felony of

          the Fifth Degree, * * *.

          {¶3} Isenogle entered a plea of not guilty to the charges. After his request for the

 bill of particulars, the State responded as to Count One:

          Count 1: Illegal Manufacture of Drugs, § 2925.04(A)(C)(2)

          That on or about 11/26/2020, and at the location of 6025 Whipple Ave NW, North

          Canton, OH 44720, Stark County, the Defendant, Matthew Ryan Isenogle, did

          knowingly manufacture or otherwise engage in any part of the production of a

          controlled substance, and the drug involved in the violation of division (A) of this

          section was any compound, mixture, preparation, or substance include in

          Schedule I or II, with the exception of methamphetamine or marihuana, to wit:

          methamphetamine a Schedule II drug and/or did aid or abet each other in so doing,

          contrary to the form of the statute in such case made and provided, and against

          the peace and dignity of the State of Ohio.

                                                   Jury Trial

          {¶4} The matter proceeded to a jury trial on June 8 and 9, 2021. The following

 facts were adduced at trial.

                                               Backpack Meth Lab

          {¶5} On November 26, 2020, Officer Ryan Mack with the Jackson Township

 Police Department was dispatched to a scrap yard located at 6025 Whipple Avenue NW

 in Canton, Ohio. The owner of the scrap yard had called the police when she observed

 two men inside a running vehicle parked in the yard. The men appeared to be passed

 out.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          {¶6} Officer Mack and another officer approached the vehicle, which was running

 and in reverse. There were two male occupants. Officer Mack approached the

 passenger’s side when the passenger woke up and he identified himself as Isenogle.

 Isenogle’s speech was very lethargic as if from slumber or impairment due to drugs or

 alcohol. The man in the driver’s seat was Nicholas Conley. Isenogle and Conley were

 removed from the vehicle.

          {¶7} Conley was the registered owner of the vehicle, and he gave the officers

 permission to search the vehicle. On the floor of the back of the vehicle, Officer Mack

 found a backpack with a two-liter bottle filled with a liquid and other substances inside.

 He stopped searching the vehicle and put the two-liter bottle on the top of the vehicle. His

 supervisor was concerned the bottle might be a one-pot for cooking methamphetamine,

 so an officer from the Stark County Sheriff’s Department with specialized training was

 called to the scene.

          {¶8} Deputy Sheriff Jarrod Blanc assigned to the Stark County Metropolitan

 Narcotics Unit arrived on the scene. He had specialized training on how to safely

 disassemble methamphetamine labs. He observed the two-liter bottle containing a clear

 liquid and white sludge sitting on the top of the vehicle, which based on his training and

 experience, appeared to be a one-pot meth lab. Using his training, he collected the

 contents of the two-liter bottle to be sent to the crime lab and safely disposed of the

 remainder of the bottle. The contents of the bottle were determined to be 14.63 grams of

 methamphetamine, a Schedule II substance. After the two-liter bottle had been

 disassembled, Agent Blanc took over the investigation and continued the search of the

 vehicle.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          {¶9} In the front compartment on the center console, Agent Blanc found a folded

 piece of paper containing a tan-in-color substance. It appeared to Agent Blanc to be some

 sort of opioid, which testing determined to be 0.12 grams of fentanyl. He moved to the

 trunk area of the vehicle and found a trash bag with “lab trash” associated with the

 production of methamphetamine: an empty box of instant cold packs, Walgreens Wall-

 Phed nasal decongestant, an empty container of AA lithium batteries, a wrapper to a

 bottle of muriatic acid, and Zippo lighter fluid.

                                               Hotel Meth Lab

          {¶10} Conley was interviewed at the scene by the Jackson Township Police

 Department officers and it was determined there may be another meth lab at the Red

 Roof Inn located in Jackson Township, Ohio. The room was registered to Conley and he

 gave Agent Blanc permission to search the room. Officer Mack reported to the Red Roof

 Inn with Agent Blanc where they used the key provided by Conley to open the door and

 search the two-bed room. On the two beds, there were large amounts of clothing and

 appeared to be occupied by two people but there was nothing identifying that the property

 belonged to Isenogle. The officers found a backpack in the room that contained chemicals

 typically located in a meth lab, but there were no identifying marks on the backpack. In

 the bathroom, Officer Mack observed a two-liter bottle with hoses coming from the top

 sitting on the top of the toilet tank. Agent Blanc described it as an acid gas generator used

 in the production of methamphetamine. Crime lab testing showed traces of

 methamphetamine on the bottle.

          {¶11} Agent Blanc interviewed Isenogle who stated he was staying at the Red

 Roof Inn with Conley. The State played two phone calls placed from Isenogle’s account
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 with the Stark County Jail for the jury. (State’s Exhibits P-1 and P-2). Isenogle identified

 himself in the call and Agent Blanc identified Isenogle’s voice in the phone calls. In one

 call, Isenogle indicated he had been living in the Red Roof Inn prior to being in jail. He

 asked the recipient of the call for money because he had paid all week at the Red Roof

 Inn. In the second call, Isenogle admitted to taking fentanyl with Conley in the vehicle. He

 told the recipient of the call that the items found by the police in Conley’s car belonged to

 Conley. He admitted that he had been staying at the Red Roof Inn prior to November 26,

 2020 and the room had cost him $70 per night.

                                               Crim.R. 29 Motion

          {¶12} At the close of the State’s case, Isenogle moved for a Crim.R. 29 motion for

 acquittal. The first matter he raised was Count One of the indictment, where the State

 charged Isenogle under R.C. 2925.04(A)(C)(2). R.C. 2925.04(A)(C)(2) was applicable to

 every other Schedule I or II drug but for marijuana and methamphetamine, and the

 evidence in the case regarded only the manufacture of methamphetamine. R.C.

 2925.04(A)(C)(3) was applicable to methamphetamine. Isenogle argued that because the

 State’s evidence was only to participation in the manufacture of methamphetamine, there

 was insufficient evidence under R.C. 2925.04(A)(C)(2). Second, there was no evidence

 that Isenogle did anything more than ride in the car with Conley or stay in Conley’s hotel

 room. The trial court denied the motion.

                                  Jury Instructions and Verdict Form

          {¶13} Isenogle rested without presenting evidence. The trial court charged the jury

 and relevant to this appeal, as to Count One:

          Count One: Illegal Manufacturing of Drugs
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          The Defendant is charged with one count of illegal manufacture of drugs.

          Before can you find [sic] the Defendant guilty, you must find beyond a

          reasonable doubt that one or about the 26th day of November, 2020, in

          Stark County, Ohio, the Defendant knowingly manufactured or otherwise

          engaged in any part of the production of a controlled substance, and the

          drug involved was any compound, mixture, preparation or substance, to wit:

          methamphetamine, or did aid or abet another in doing so.

 (T. 218-219).

          {¶14} After the trial court charged the jury but before closing arguments, Isenogle

 requested the jury instructions be modified to reflect that the State charged Isenogle with

 a violation of R.C. 2925.04(A)(C)(2), not 2925.04(A)(C)(3). The trial court denied the

 request because Isenogle did not object to the jury instructions before the jury had been

 charged with the jury instructions.

          {¶15} The jury was provided the following verdict form as to Count One:

          WE, THE JURY IN THIS CASE, DULY IMPANELED AND SWORN, DO

          FIND THE DEFENDANT, MATTHEW ISENOGLE *                         OF ILLEGAL

          MANUFACTURE `OF DRUGS, PURSUANT TO R.C. 2925.04(A)(C)(3).

                                               Jury Verdict

          {¶16} After deliberation, the jury returned verdicts finding Isenogle guilty of Count

 One, Illegal Manufacture of Drugs, and Count Four, Possession of Fentanyl-Related

 Compound. The jury found Isenogle not guilty of Count Two, Illegal Assembly or

 Possession of Chemicals by the Manufacture of Drugs, and Count Three, Aggravated

 Possession of Drugs.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          {¶17} The trial court set the matter for a sentencing hearing. Isenogle renewed

 his Crim.R. 29 motion as to Count One and requested the trial court to dismiss the charge.

 The trial court denied the motion.

                                      Motion to Amend Indictment

          {¶18} On June 10, 2021, the State filed a motion to amend the indictment and bill

 of particulars to correct the statute from R.C. 2925.04(A)(C)(2) to 2925.04(A)(C)(3) in

 Count One. The State argued Isenogle would not suffer any prejudice because the

 amendment did not alter the name or substance of the offense charged in the indictment,

 nor did it alter the level of the offense. It was merely a typographical error. Further, the

 jury was verbally instructed on the correct subsection and the jury was provided the

 correct jury instructions and verdict form.

          {¶19} The trial court granted the motion on June 14, 2021.

                                               Sentencing Hearing

          {¶20} Isenogle appeared for the sentencing hearing on June 14, 2021. On Count

 One, the trial court sentenced him to a minimum of five years in prison and on Count

 Four, the trial court sentenced him to twelve months in prison. The sentences were to be

 served concurrently, for an aggregate mandatory minimum prison term of five years up

 to a maximum prison term of seven and a half years.

          {¶21} At the conclusion of the sentencing hearing, Isenogle objected to the State’s

 motion for an amendment of the charges because it changed the nature and identity of

 the charge.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


                  Journalization of Verdict and Sentencing Judgment Entry

          {¶22} On June 18, 2021, the trial court journalized the verdict. It stated in pertinent

 part:

          This day, June 8, 2021, this cause having been regularly assigned for Trial,

          came on for hearing before the Jury, the same being duly impaneled and

          sword, upon the Indictment for the crimes of Illegal Manufacturing of Drugs,

          1 Ct. [R.C. 2925.04(A)(C)(2)] * * *.

          ***

          It was the unanimous verdict of the Jury that the defendant is guilty of the

          crimes of Illegal Manufacture of Drugs, 1 Ct. [R.C. 2925.04(A)(C)(2)] * * *.

          {¶23} Also, on June 18, 2021, the trial court filed the Sentencing Judgment Entry.

 It stated in relevant part:

          This day, June 14, 2021, came the defendant, MATTHEW RYAN

          ISENOGLE, in the custody of the Sheriff, accompanied by his counsel, Ty

          Graham, Esq., having heretofore been found guilty on June 9, 2021 by a

          jury of the crimes of Illegal Manufacture of Drugs, 1 Ct. [R.C.

          2925.04(A)(C)(2)] * * *.

          ***

          The Court finds that the Defendant has been found guilty of Illegal

          Manufacture of Drugs, 1 Ct., a violation of Revised Code Section

          2925.04(A)(C)(2), a felony of the second degree subject to the mandatory

          prison term under division (F) of Section 2929.13 of the Ohio Revised Code.

          ***
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

          defendant shall serve an indefinite mandatory minimum prison term of five

          (5) years on the charge of Illegal Manufacture of Drugs, 1 Ct. [R.C.

          2925.04(A)(C)(2)](F2), as contained in Count One, * * *.

          {¶24} On June 25, 2021, the trial court issued a nunc pro tunc of the journalization

 of the verdict. The nunc pro tunc judgment entry, however, referred to the charge in Count

 One as “R.C. 2925.04(A)(C)(2).”

          {¶25} Isenogle filed an appeal of the June 18, 2021 judgment entry of conviction.

                                       ASSIGNMENTS OF ERROR

          {¶26} Isenogle raises three Assignments of Error:

          {¶27} “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

 PERMITTING THE STATE TO AMEND COUNT ONE OF THE INDICTMENT/BILL OF

 PARTICULARS FOLLOWING THE VERDICT OF THE JURY.

          {¶28} “II. THE JURY DID NOT PRESENT SUFFICIENT EVIDENCE ON COUNT

 ONE OF THE INDICTMENT – ILLEGAL MANUFACTURE OF DRUGS UNDER R.C.

 2925.04(A)(C)(2).

          {¶29} “III. THE JURY’S VERDICT ON COUNT ONE WAS AGAINST THE

 MANIFEST WEIGHT OF THE EVIDENCE.”

                                               ANALYSIS

                                                  I.

          {¶30} In his first Assignment of Error, Isenogle contends the trial court erred when

 it permitted the State to amend Count One of the indictment and bill of particulars.

          {¶31} Crim. R. 7(D) provides:
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          The court may at any time before, during, or after a trial amend the

          indictment, information, complaint, or bill of particulars, in respect to any

          defect, imperfection, or omission in form or substance, or of any variance

          with the evidence, provided no change is made in the name or identity of

          the crime charged. If any amendment is made to the substance of the

          indictment, information, or complaint, or to cure a variance between the

          indictment, information, or complaint and the proof, the defendant is entitled

          to a discharge of the jury on the defendant's motion, if a jury has been

          impaneled, and to a reasonable continuance, unless it clearly appears from

          the whole proceedings that the defendant has not been misled or prejudiced

          by the defect or variance in respect to which the amendment is made, or

          that the defendant's rights will be fully protected by proceeding with the trial,

          or by a postponement thereof to a later day with the same or another jury.

          Where a jury is discharged under this division, jeopardy shall not attach to

          the offense charged in the amended indictment, information, or complaint.

          No action of the court in refusing a continuance or postponement under this

          division is reviewable except after motion to grant a new trial therefor is

          refused by the trial court, and no appeal based upon such action of the court

          shall be sustained nor reversal had unless, from consideration of the whole

          proceedings, the reviewing court finds that a failure of justice resulted.

          {¶32} This Court has consistently held that although Civ.R. 7(D) permits most

 amendments, it flatly prohibits amendments which change the name or identity of the

 crime charged. State v. Merritt, 5th Dist. Richland No. 2020 CA 0063, 2021-Ohio-2847,
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 2021 WL 3674080, ¶ 47 citing State v. O'Brien, 30 Ohio St.3d 122, 126, 30 OBR 436, 508

 N.E.2d 144 (1987). A trial court commits reversible error when it permits an amendment

 which changes the name or identity of the offense charged, regardless of whether the

 defendant suffered prejudice. State v. Smith, Franklin App. No. 03AP–1157, 2004-Ohio-

 4786, 2004 WL 2008465, at ¶ 10. See, also, State v. Headley, 6 Ohio St.3d 475, 6 OBR

 526, 453 N.E.2d 716. “Whether an amendment changes the name or identity of the crime

 charged is a matter of law.” State v. Cooper, 4th Dist. Ross App. No. 97CA2326, 1998

 WL 340700 (June 25, 1998), citing State v. Jackson, 78 Ohio App.3d 479, 605 N.E.2d

 426 (1992). The issue before this Court is whether the State’s amendment from one

 subparagraph of R.C. 2925.04(A)(C) to another subparagraph of the same subsection

 changed the name or identity of the crime charged within the meaning of Crim.R. 7(D).

          {¶33} The indictment and bill of particulars stated Isenogle violated R.C.

 2925.04(A)(C)(2). The statute reads:

          (A) No person shall knowingly cultivate marihuana or knowingly

          manufacture or otherwise engage in any part of the production of a

          controlled substance.

          ***

          (2) Except as otherwise provided in this division, if the drug involved in the

          violation of division (A) of this section is any compound, mixture,

          preparation, or substance included in schedule I or II, with the exception of

          methamphetamine or marihuana, illegal manufacture of drugs is a felony of

          the second degree, and, subject to division (E) of this section, the court shall
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          impose as a mandatory prison term a second degree felony mandatory

          prison term.

          {¶34} The trial court granted the State’s motion to amend the indictment and bill

 of particulars to R.C. 2925.04(A)(C)(3), which reads:

          (A) No person shall knowingly cultivate marihuana or knowingly

          manufacture or otherwise engage in any part of the production of a

          controlled substance.

          ***

          (C)(3) If the drug involved in the violation of division (A) of this section is

          methamphetamine, the penalty for the violation shall be determined as

          follows:

          (a) Except as otherwise provided in division (C)(3)(b) of this section, if the

          drug involved in the violation is methamphetamine, illegal manufacture of

          drugs is a felony of the second degree, and, subject to division (E) of this

          section, the court shall impose a mandatory prison term on the offender

          determined in accordance with this division. Except as otherwise provided

          in this division, the court shall impose as a mandatory prison term a second

          degree felony mandatory prison term that is not less than three years. If the

          offender previously has been convicted of or pleaded guilty to a violation of

          division (A) of this section, a violation of division (B)(6) of section 2919.22

          of the Revised Code, or a violation of division (A) of section 2925.041 of the

          Revised Code, the court shall impose as a mandatory prison term a second

          degree felony mandatory prison term that is not less than five years.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          {¶35} Isenogle argues that when the State amended the indictment and the bill of

 particulars, it changed the identity of the crime charged. He states he was convicted of a

 crime never presented to the grand jury, never charged in the indictment, and never

 amended prior to his conviction. The verdict form presented to the jury identifying the

 statute as the R.C. 2925.04(A)(C)(3) was the only time in the proceedings the State

 correctly identified the statute upon which it argued Isenogle should be convicted. Further,

 Isenogle mentions, and this Court also discovered, the original and nunc pro tunc

 sentencing entries filed after the State was granted its motion to amend continued to use

 the incorrect statute, R.C. 2925.04(A)(C)(2).

          {¶36} The State contends that its amendment of the indictment and bill of

 particulars complied with Crim.R. 7(D). It states that considering the details in the

 indictment and bill of particulars beyond the typographical error as to the statutory citation,

 in conjunction with the evidence presented at trial, Isenogle had ample warning and

 suffered no surprise or prejudice by the amendment.

          {¶37} Reviewing the indictment and the bill of particulars in consideration of the

 arguments raised in Isenogle’s appellate brief, we find the amendment did not change the

 name or identity of the crime charged. R.C. 2925.04(A) prohibits the illegal manufacture

 of drugs, stating that, “[n]o person shall knowingly cultivate marihuana or knowingly

 manufacture or otherwise engage in any part of the production of a controlled substance.”

 The subparagraphs of R.C. 2925.04(A)(C) more specifically describe the prohibited

 controlled      substances.         R.C.      2925.04(A)(C)(2)   excepts   the   manufacture   of

 methamphetamine.             R.C.      2925.04(A)(C)(3)     applies   to   the    production   of

 methamphetamine. Violations of both are second degree felonies. While the State cited
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 R.C. 2925.04(A)(C)(2), which excepts methamphetamine, the only drug described in

 Count One of the indictment and bill of particulars was methamphetamine (“to wit:

 methamphetamine a Schedule II drug”). The indictment and bill of particulars clearly

 indicated methamphetamine was the controlled substance Isenogle had allegedly

 knowingly manufactured or otherwise engaged in any part of the production.

          {¶38} Despite the incorrect reference to R.C. 2925.04(A)(C)(2), the substantive

 information stated in the indictment and bill of particulars provided Isenogle with ample

 warning that he was charged with a violation of the illegal manufacture of

 methamphetamine pursuant to R.C. 2925.04(A). See State v. Campbell, 100 Ohio St.3d

 361, 2003-Ohio-6804, 800 N.E.2d 356, ¶ 6. The amendment did not change the name

 and the identity of the charged offense. The difference between the subparagraphs of

 R.C. 2925.04(A)(C) is the type of prohibited controlled substance. The only controlled

 substance identified by the State as to the illegal manufacture of drugs was

 methamphetamine.

          {¶39} The evidence at trial as to Count One regarded only the illegal manufacture

 of methamphetamine. The jury instructions and verdict form for Count One correctly

 referenced R.C. 2925.04(A)(C)(3). The June 18, 2021 and June 25, 2021 sentencing

 judgment entries issued after the trial court granted the amendment of the indictment and

 bill of particulars, however, refer to “R.C. 2925.04(A)(C)(2)” instead of R.C.

 2925.04(A)(C)(3). We sua sponte remand the case for correction of the trial court’s June

 18, 2021 and June 25, 2021 sentencing judgment entries.

          {¶40} Trial courts retain jurisdiction to correct clerical errors in judgment entries

 so that the entries accurately reflect the trial court's decision. State v. Davidson, 8th Dist.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 Cuyahoga No. 110625, 2022-Ohio-694, 2022 WL 715095, ¶ 11 citing State ex rel.

 Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 19; Crim.R.

 36 (“[c]lerical mistakes in judgments, orders, or other parts of the record, and errors in the

 record arising from oversight or omission, may be corrected by the court at any time”).

 Clerical mistakes refer to mistakes or omissions that are “mechanical in nature and

 apparent on the record” and do not address a legal decision or judgment. Id. citing State

 v. Brown, 136 Ohio App.3d 816, 820, 737 N.E.2d 1057 (3rd Dist.2000), citing Dentsply

 Internatl., Inc. v. Kostas, 26 Ohio App.3d 116, 118, 498 N.E.2d 1079 (8th Dist.1985).

 While courts have inherent authority to correct clerical errors in judgment entries so that

 the record is accurate, “nunc pro tunc entries ‘are limited in proper use to reflecting what

 the court actually decided, not what the court might or should have decided or what the

 court intended to decide.’” State ex rel. Mayer v. Henson, 97 Ohio St.3d 276, 2002-Ohio-

 6323, 779 N.E.2d 223, ¶ 14, quoting State ex rel. Fogle v. Steiner, 74 Ohio St.3d 158,

 164, 656 N.E.2d 1288 (1995).

          {¶41} Because the trial court granted the amendment of the indictment and bill of

 particulars on June 14, 2021, which we have affirmed, the June 18, 2021 and June 25,

 2021 sentencing entries contain clerical errors that can be corrected through a nunc pro

 tunc entry. The sentencing entries should be corrected to reflect R.C. 2925.04(A)(C)(3).

 Therefore, we sua sponte remand the matter to the trial court to issue a nunc pro tunc

 entry that shows Isenogle’s conviction under R.C. 2925.04(A)(C)(3).

          {¶42} Isenogle’s first Assignment of Error is overruled.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


                                               II. and III.

          {¶43} In his second and third Assignments of Error, Isenogle argues his conviction

 for R.C. 2925.04(A)(C)(3) is against the manifest weight and sufficiency of the evidence.

 We disagree.

          {¶44} The legal concepts of sufficiency of the evidence and weight of the evidence

 are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

 1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for

 a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

 259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme

 Court held, “An appellate court's function when reviewing the sufficiency of the evidence

 to support a criminal conviction is to examine the evidence admitted at trial to determine

 whether such evidence, if believed, would convince the average mind of the defendant's

 guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

 evidence in a light most favorable to the prosecution, any rational trier of fact could have

 found the essential elements of the crime proven beyond a reasonable doubt.”

          {¶45} In determining whether a conviction is against the manifest weight of the

 evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

 entire record, weighs the evidence and all reasonable inferences, considers the credibility

 of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

 lost its way and created such a manifest miscarriage of justice that the conviction must

 be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387,

 678 N.E.2d 541. Reversing a conviction as being against the manifest weight of the
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 evidence and ordering a new trial should be reserved for only the “exceptional case in

 which the evidence weighs heavily against the conviction.” Id.

          {¶46} Isenogle argues in the first instance that his conviction for the illegal

 manufacture of drugs was against the sufficiency and manifest weight of the evidence

 because he was charged with a violation of R.C. 2925.04(A)(C)(2), which excepted

 methamphetamine. The evidence presented at trial was exclusively related to the illegal

 production of methamphetamine. As we discussed in our resolution of the first

 Assignment of Error, we find no error as to the amendment of the charge.

          {¶47} In the second instance, Isenogle contends his conviction for the illegal

 manufacture of drugs was against the sufficiency and manifest weight of the evidence

 because the State did not establish that he knowingly manufactured or otherwise

 engaged in any part of the production of methamphetamine, or aided and abetted in the

 illegal manufacture of methamphetamine. He contends the State did not present any

 direct evidence tying Isenogle to the one-pot meth lab.

          {¶48} Isenogle was convicted of aiding and abetting with the illegal manufacture

 of drugs. R.C. 2923.03(A)(2) states, “No person, acting with the kind of culpability required

 for the commission of an offense, shall do any of the following: * * * Aid or abet another

 in committing the offense.” R.C. 2925.04(A)(C)(3) reads:

          (A) No person shall knowingly cultivate marihuana or knowingly

          manufacture or otherwise engage in any part of the production of a

          controlled substance.

          ***
[Cite as State v. Isenogle, 2022-Ohio-1257.]


          (C)(3) If the drug involved in the violation of division (A) of this section is

          methamphetamine, the penalty for the violation shall be determined as

          follows:

          ***

          {¶49} The police found Isenogle passed out in Conley’s vehicle. After a search of

 the vehicle, the police discovered a backpack containing a two-liter bottle used in the

 production of methamphetamine. Lab trash associated with the production of

 methamphetamine was found in the trunk of Conley’s vehicle. Further investigation

 brought the police to a hotel room at the Red Roof Inn, where Isenogle admitted to Agent

 Blanc and in a jail phone call that he was staying with Conley in the hotel room. Isenogle

 also said in the phone call that he had paid $70.00 a night for the room. The two-bed

 room had a single bathroom. In the bathroom, on top of the toilet, the police discovered

 equipment for the manufacture of methamphetamine. The room contained clothes and

 lab trash associated with the production of methamphetamine.

          {¶50} The jury in this case was presented with multiple charges: illegal

 manufacture of drugs, illegal assembly or possession of chemicals for the manufacture

 of drugs, aggravated possession of drugs, and possession of a fentanyl-related

 compound. The jury found Isenogle not guilty of illegal assembly or possession of

 chemicals for the manufacture of drugs and aggravated possession of drugs. The jury’s

 not guilty findings show it considered the evidence and discerned the State demonstrated

 beyond a reasonable doubt that Isenogle aided and abetted the illegal manufacture of

 methamphetamine. There was direct evidence that Isenogle was found in the vehicle

 containing a two-liter bottle containing methamphetamine and meth lab trash. However,
[Cite as State v. Isenogle, 2022-Ohio-1257.]


 Isenogle’s presence in Conley’s car and the discovery of the methamphetamine and

 methamphetamine-related debris was not in isolation. The inference that Isenogle aided

 and abetted in the illegal manufacture of drugs coalesced when the investigation of

 Conley’s car led the police to the Red Roof Inn. Isenogle admitted he was staying with

 Conley at the hotel and that he had paid for the hotel room. In the hotel room’s only

 bathroom, the remains of a meth lab sat openly on top of the toilet. Meth lab trash was

 found in the room, along with the clothes of two occupants. Isenogle’s admitted

 occupancy in the hotel room and that he paid for the hotel room where a meth lab was

 found substantiated the inference that he aided and abetted the manufacture of

 methamphetamine.

          {¶51} Upon our review, we find sufficient evidence to support the conviction for

 the correctly amended charge of R.C. 2925.04(A)(C)(3), and no manifest miscarriage of

 justice.

          {¶52} Isenogle’s second and third Assignments of Error are overruled.
[Cite as State v. Isenogle, 2022-Ohio-1257.]


                                               CONCLUSION

          {¶53} The judgment of the Stark County Court of Common Pleas is affirmed, and

 the matter remanded for further proceedings consistent with this Opinion and law.

 By: Delaney, J.,

 Hoffman, P.J. and

 Baldwin, J., concur.